COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

    KEVIN LAMONT MCCUIN,                        §               No. 08-10-00108-CR

                       Appellant,               §                  Appeal from the

    v.                                          §           Criminal District Court No. 1

    THE STATE OF TEXAS,                         §             of Tarrant County, Texas

                       State.                   §                  (TC# 1139278D)

                                              §
                                            ORDER


               Pending before the Court is Appellant’s Motion for Records Without Charge.
The mandate issued in the above-styled and numbered cause on July 23, 2012. Appellant states
in his motion that he needs the record to prepare a habeas corpus petition. An indigent criminal
defendant is not entitled —either as a matter of equal protection or due process—to obtain a copy
of the appellate record in order to assist in preparation of a petition for writ of habeas corpus
absent a showing that the habeas corpus action is not frivolous and there is a specific need for the
records which are sought. United States v. MacCollom, 426 U.S. 317, 323-26, 96 S. Ct. 2086,
2090–92, 48 L. Ed. 2d 666 (1976); In re Coronado, 980 S.W.2d 691, 693 (Tex.App.--San Antonio
1998, orig. proceeding); Escobar v. State, 880 S.W.2d 782, 783 (Tex.App.--Houston [1st Dist.]
1993, order). Appellant has failed to make this showing. The motion is DENIED.
.
         IT IS SO ORDERED this 7th day of October, 2016.

                                              PER CURIAM


Before McClure, C.J., Rodriguez, and Hughes, JJ.